

113 S255 RS: North Fork Watershed Protection Act of 2013
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 173113th CONGRESS1st SessionS. 255[Report No. 113–95]IN THE SENATE OF THE UNITED STATESFebruary 7, 2013Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 with an amendmentInsert the part printed in
			 italicA BILLTo withdraw certain Federal land and
		  interests in that land from location, entry, and patent under the mining laws
		  and disposition under the mineral and geothermal leasing laws.1.Short titleThis Act may be cited as the
			 North Fork Watershed Protection Act of
			 2013.2.DefinitionsIn this Act:(1)Eligible Federal landThe term eligible Federal land
			 means—(A)any federally owned land or interest in
			 land depicted on the Map as within the North Fork Federal Lands Withdrawal
			 Area; or(B)any land or interest in land located within
			 the North Fork Federal Lands Withdrawal Area that is acquired by the Federal
			 Government after the date of enactment of this Act.(2)MapThe term Map means the Bureau
			 of Land Management map entitled North Fork Federal Lands Withdrawal
			 Area and dated June 9, 2010.3.Withdrawal(a)WithdrawalSubject to valid existing rights, the
			 eligible Federal land is withdrawn from—(1)all forms of location, entry, and patent
			 under the mining laws; and(2)disposition under all laws relating to
			 mineral leasing and geothermal leasing.(b)Availability of mapNot later than 30 days after the date of
			 enactment of this Act, the Map shall be made available to the public at each
			 appropriate office of the Bureau of Land Management.(c)Effect of
			 sectionNothing in this
			 section prohibits the Secretary of the Interior from taking any action
			 necessary to complete any requirement under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) or the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) required for permitting surface-disturbing activity to
			 occur on any lease issued before the date of enactment of this Act.September 10, 2013Reported
			 with an amendment